 

EXHIBIT 10.127

 

SEPARATION AND SEVERANCE AGREEMENT

 

This Separation and Severance Agreement (the “Agreement”) is effective April 12,
2016 by and between Mendocino Brewing Company, Inc. a California corporation
(the “Company”) and Mahadevan Narayanan (the “Executive”).

 

Recitals

 

A. The Company and Executive wish enter in to a severance agreement relating to
the termination of Executive’s employment with the Company.

 

B. NOW, THEREFORE, in consideration of the mutual agreements, covenants and
other promises set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged and accepted, the
parties agree as follows.

 

1. Termination of Employment by Employee With Good Reason.

 

A. Executive may terminate his employment for Good Reason (as defined below) by
providing the Chief Executive Officer of the Company (the “Board”), within
ninety (90) days of the occurrence of an event described in Section 1(B) below,
with a written notice that specifies such event and any relevant facts and
circumstances that allegedly justifies termination of employment by Executive.
The Company shall have an opportunity to cure the event specified in such notice
within thirty (30) days following delivery of such notice. If the Company fails
to cure those circumstances in all material respects by the expiration of the
thirty (30) day notice period, the Executive’s employment with the Company shall
cease. The Executive’s Termination Date shall be the earlier of the day that the
Executive ceases to provide services to the Company or the day that the facts
and circumstances indicated that the Executive has permanently reduced the level
of services he provides to the Company to twenty percent (20%) or less than the
average level of bona fide services performed for the Company over the
immediately preceding thirty-six (36) month period (unless otherwise specified
in the Internal Revenue Code of 1986, as amended, (the “Code”), level of
services will be based on hours worked). Notwithstanding the foregoing, during
the time period that Executive is on any bona fide leave of absence, the
employment relationship is deemed to be continuing intact. In case of
termination by Executive for Good Reason as set forth in this Section 1(A),
Executive shall be entitled to the severance payment and benefits set forth in
Section 7 herein contingent upon return of all Company property in Executive’s
possession and execution of a release in the form attached hereto as Annex A
(the “Release”) within ninety (90) days of the Executive’s Termination Date.

 

B. For purposes of this Agreement, the term “Good Reason” shall mean the
occurrence of any of the following events without the written consent of
Executive: (i) a material reduction in Executive’s base salary; (ii) relocation
of Executive by the Company outside the fifty (50) mile radius surrounding
Executive’s then present location; and (iii) a material diminution in
Executive’s duties, authority or responsibilities.

 

 1 [image_001.jpg]

 

 

2. Resignation by Employee Without Good Reason.

 

A. Executive may voluntarily terminate his employment with the Company without
Good Reason at any time with one (1) year prior notice. If Executive provides
such notice, the Company, at the sole discretion of the Board, may accelerate
the termination of Executive’s employment to any date after receipt of such
notice from Executive and prior to the date of termination specified in the
notice from Executive. Any acceleration of the termination of Executive’s
employment shall be effective on written notice being delivered to Executive by
the Company. On any such acceleration by the Company, Executive shall not be
entitled to any payment in lieu of notice. If Executive’s employment is
terminated pursuant to this Section 2(A), Executive shall receive payment for
all accrued salary, vacation time, and benefits owed Executive through the
Termination Date. For purposes of this Section 2(A), the Termination Date shall
be the earlier of the day that the Executive ceases to provide services to the
Company or the day that the facts and circumstances indicated that the Executive
has permanently reduced the level of services he provides to the Company to
twenty percent (20%) or less than the average level of bona fide services
performed for the Company over the immediately preceding thirty-six (36) month
period (unless otherwise specified in the Code, level of services will be based
on hours worked).

 

B. In case of a resignation without Good Reason by Executive, the Company shall
have no further obligation to pay compensation of any kind (except for accrued
salary, vacation time and benefits as set forth above) or severance payment of
any kind or to make any payment in lieu of notice. All benefits provided by the
Company to Executive shall cease on the Termination Date. For the avoidance of
doubt, Executive’s termination from the Company at the end of the term of the
Employment Agreement (currently December 31, 2010) shall not be deemed a
resignation without Good Reason and Executive shall be entitled to the severance
payment and benefits as set forth in Section 7.

 

3. Termination on Death.

 

A. If Executive dies during employement, the Company shall pay Executive’s
estate the accrued portion of Executive’s salary and vacation time and benefits
that Executive is entitled to receive through the Termination Date. For purposes
of this Section 3(A), the Termination Date shall be the date of Executive’s
death.

 

B. In addition to the payments set forth in Section 3(A) above, the Company
shall pay Executive’s estate an amount equal to the product of (i) 2.5 times
Executive’s average monthly base salary over the preceding twelve (12) month
period multiplied by (ii) each year of service provided by Executive to the
Company prior to Executive’s date of death; provided, however, that in no event
may the aggregate payment under this Section 3(B) exceed 30 months of
Executive’s average monthly base salary over the preceding twelve (12) month
period. For purposes of calculating the number of years of Executive’s service
in this Section 3(B), a partial year of service shall be counted but shall be
pro rated based on the actual number of months worked during such partial year
of service. Notwithstanding the foregoing, no payment under this Section 3(B)
shall be paid unless all Company property in Executive’s possession at his death
is returned and the Release is executed by an authorized signatory for the
Executive’s estate within ninety (90) days of the Executive’s date of death. All
payments shall be made less standard withholdings for taxes and social security,
medicare and state disability tax purposes and shall be payable over a twenty
(20) month term in pro rata payments commencing on the first day of the calendar
month following the expiration of the ninety (90) days period provided for
returning Company property and executing the Release.

 

 2 [image_001.jpg]

 

 

C. If Executive predeceases his spouse, the Company shall also pay Executive’s
spouse’s COBRA premiums until the earlier to occur of (i) such time as
Executive’s spouse obtains replacement health insurance or (ii) eighteen (18)
months following Executive’s death.

 

4. Termination Due to Disability.

 

A. The Company may terminate Executive’s employment in case of Executive’s
Disability (as defined below). If Executive’s employment is terminated under
this Section 4(A), the Company shall pay Executive all amounts due as accrued
salary, vacation time and benefits through the Termination Date. For purposes of
this Section 4(A), the Termination Date shall be the date specified by the Board
immediately following a determination by a qualified physician of Executive’s
Disability.

 

B. In addition to the payments set forth in Section 4(A) above, the Company
shall pay Executive an amount equal to the product of (i) 2.5 times Executive’s
average monthly base salary over the preceding twelve (12) month period
multiplied by (ii) each year of service provided by Executive to the Company
prior to Executive’s date of Disability; provided, however, that in no event may
the aggregate payment under this Section 4(B) exceed 30 months of Executive’s
average monthly base salary over the preceding twelve (12) month period. For
purposes of calculating the number of years of Executive’s service in this
Section 4(B), a partial year of service shall be counted but shall be pro rated
based on the actual number of months worked during such partial year of service.
Notwithstanding the foregoing, no payment under this Section 4(B) shall be paid
unless all Company property in Executive’s possession is returned and the
Release is executed by the Executive or his authorized representative within
ninety (90) days of the date that the Board, in its sole discretion, determines
that Executive is Disabled. All payments shall be made less standard
withholdings for taxes and social security, medicare and state disability tax
purposes and shall be payable over a twenty (20) month term in pro rata payments
commencing on the first day of the calendar month following the expiration of
the ninety (90) days period provided for returning Company property and
executing the Release.

 

C. In addition, the Company shall pay COBRA premiums for Executive and
Executive’s spouse until the earlier of (i) the effective date on which
Executive obtains comparable health insurance from a subsequent employer or (ii)
eighteen (18) months following the Executive’s Termination Date. However, if
Executive fails to both (i) return all Company property in his possession and
(ii) execute the Release within the 90 day period, the Company’s obligation to
pay COBRA premiums shall cease and Executive shall reimburse the Company for all
COBRA premiums previously paid by it on Executive’s behalf.

 

D. For purposes of this Agreement “Disability” means that Executive is (i)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of at least twelve (12) months; or (ii)
receiving income replacement benefits for a period of not less than three months
under a Company health or accident plan because of any medically determinable
physical or mental impairment that can be expected to result in death or last
for a continuous period of at least twelve (12) months.

 

 3 [image_001.jpg]

 

 

5. Involuntary Termination

 

A. The Company may terminate Executive’s employment without Cause (as defined in
Section 6(B), with 365 days prior written notice; provided, however, that the
Company reserves the right to terminate Executive’s employment immediately and
provide Executive with a lump sum payment equal to twelve (12) months of
Executive’s base salary at the rate in place on the Termination Date (the
“Notice Payment”) within ninety (90) days of the Termination Date provided all
Company property in Executive’s possession is returned and the Release is
executed by the Executive within this ninety (90) day period. Notwithstanding
the foregoing, the Company shall have the authority to delay the payment of the
Notice Payment to the extent it reasonably deems necessary to comply with
Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain “key
employees” of publicly-traded companies); in such event, any such amount or
benefit to which Employee would otherwise be entitled during the six (6) month
period following his Termination Date will be provided or paid on the first
business day following the expiration of such six (6) month period, or if
earlier, the date of death. If Executive’s employment is terminated pursuant to
this Section 5(A), Executive shall receive all accrued salary, vacation time and
benefits under the Employment Agreement through the Termination Date. For
purposes of this Section 5(A), the Termination Date shall be the date determined
by the Board as set forth in the notice delivered to Executive.

 

B. In the case of a termination of Executive’s employment without Cause as set
forth in Section 5A, the Company shall also pay to Executive the severance
payment and pay COBRA premiums in accordance with Section 7 of this Agreement.
However, if Executive fails to both (i) return all Company property in his
possession and (ii) execute the Release within the 90 day period, the Company’s
obligation to pay COBRA premiums shall cease and Executive shall reimburse the
Company for all COBRA premiums previously paid by it on Executive’s behalf.

 

6. Termination for Cause.

 

A. The Company may terminate Executive’s employment upon the recommendation of
the Board at any time for Cause (as defined in Section 6(B) immediately on
written notice to the Executive of the circumstances leading to termination for
Cause. If Executive’s employment is terminated under this Section 6(A), the
Company shall pay Executive all accrued salary, vacation time and benefits
through the Termination Date. For purposes of this Section 6(A), the Termination
Date shall be the date on which the termination notice is given by the Board to
Executive. If the Board terminates Executive without at least 12 months’ prior
notice, the Company shall pay to Executive the Notice Payment within ninety (90)
days of the Termination Date provided all Company property in Executive’s
possession is returned and the Release is executed by the Executive within the
ninety (90) day period. Notwithstanding the foregoing, the Company shall have
the authority to delay the payment of the Notice Payment to the extent it
reasonably deems necessary to comply with Section 409A(a)(2)(B)(i) of the Code
(relating to payments made to certain “key employees” of publicly-traded
companies); in such event, any such amount or benefit to which Employee would
otherwise be entitled during the six (6) month period following his Termination
Date will be provided or paid on the first business day that is six (6) months
after the Termination Date, or if earlier, the date of death. Except for the
accrued salary, vacation time and benefits and the Notice Payment, the Company
shall have no further obligation to pay any compensation of any kind, any
severance payment of any kind and/or any additional notice payment of any kind.

 

 4 [image_001.jpg]

 

 

B. For purposes of this Agreement, “Cause” means the occurrence or existence of
any of the following with respect to Executive, as determined by a majority of
the Board: (i) a material breach by Executive of his duty not to engage in any
transaction that represents, directly or indirectly, self-dealing with the
Company or any of its affiliates (which for purposes of this Agreement, means
any individual, corporation, partnership, association, limited liability
company, trust, estate or other entity or organization directly or indirectly
controlling, controlled by, or under direct or indirect common control with the
Company) that has not been approved by a majority of disinterested directors of
the Board, if such material breach remains uncured after thirty (30) days
following the date the Company provides written notice to Executive of such
material breach; (ii) the repeated material breach by Executive of any duty
referred to in clause (i) above on which at least one prior written notice was
provided to Executive under clause (i); (iii) any act of dishonesty,
misappropriation, embezzlement, intentional fraud or similar conduct by
Executive involving the Company or its affiliates; or (iv) the conviction or the
plea of nolo contendere or the equivalent in respect of a felony involving moral
turpitude.

 

7. Severance Payment and COBRA premiums.

 

A. In case of termination of Executive’s employment with the Company (i) by
Executive with Good Reason, or (ii) by the Company without Cause (except in the
case of death or Disability) and contingent upon Executive executing the Release
and returning all Company property in his possession within ninety (90) days of
the Termination Date, Executive shall be entitled to receive a severance payment
(the “Severance Payment”). The Severance Payment shall be equal to the product
of (x) 2.5 times Executive’s average monthly base salary over the preceding
twelve (12) month period, multiplied by (y) the number of years of service
provided by Executive to the Company immediately prior to the Termination Date;
provided, however, that in no event may the aggregate Severance Payment exceed
30 months of Executive’s average monthly base salary over the preceding twelve
(12) month period. For purposes of calculating the number of years of service in
this Section 7(A), a partial year of service shall be counted but shall be pro
rated based on the actual number of months worked during such partial year of
service.

 

B. The Severance Payment shall be made less standard withholdings for taxes and
social security, medicare and state disability tax purposes payable over a
twenty (20) month term in pro rata payments commencing on the first day of the
calendar month following the expiration of the ninety (90) days period provided
for returning Company property and executing the Release. Notwithstanding the
foregoing, the Company shall have the authority to delay the payment of the
Severance Payment or any other amounts or benefits under this Agreement to the
extent it reasonably deems necessary to comply with Section 409A(a)(2)(B)(i) of
the Code (relating to payments made to certain “key employees” of
publicly-traded companies); in such event, any such amount or benefit to which
Employee would otherwise be entitled during the six (6) month period following
his Termination Date will be provided or paid on the first business day
following the expiration of such six (6) month period, or if earlier, the date
of death.

 

 5 [image_001.jpg]

 

 

C. In addition, the Company shall pay the COBRA premiums for Executive and
Executive’s spouse until the earlier of (i) the effective date on which
Executive obtains comparable health insurance from a subsequent employer or (ii)
eighteen (18) months following the Executive’s Termination Date. However, if
Executive fails to both (i) return all Company property in his possession and
(ii) execute the Release within the 90 day period, the Company’s obligation to
pay COBRA premiums shall cease and Executive shall reimburse the Company for all
COBRA premiums previously paid by it on Executive’s behalf.

 

D. The Severance Payment and the other payment obligations specifically set
forth in this Agreement (i.e. payments upon death or Disability, accrued salary,
vacation, and benefits and Notice Payment (only in case of Involuntary
Termination by the Company as set forth in Section 5(A) and termination by the
Company without notice as set forth in Section 6(A) herein) and reimbursement of
COBRA premiums for Executive and Executive’s spouse as set forth herein))
constitute the only obligations of the Company following Executive’s
termination.

 

8. Form of Release. The form of Release attached hereto as Annex A may be
amended by the Company from time to time, without the consent of Executive, to
take into account changes in any applicable law governing the Company and or the
terms of the Release. The Company agrees to provide Executive with prompt notice
of applicable changes.

 

9. Duty of Cooperation Following Termination. Executive agrees to cooperate with
the Company following termination of Executive’s employment (for any reason) by
being reasonably available to testify at the request of the Company or any
affiliate in any action, suit or proceeding, whether civil, criminal,
administrative or investigative, and to assist the Company or any affiliate in
any such action, suit or proceeding, by providing information and meeting and
consulting with the Board or their representatives or counsel, or
representatives or counsel to the Company or any affiliate, as reasonably
requested. The Company shall reimburse Executive for all expenses actually
incurred in connection with his provision of testimony or assistance (including
reasonable attorneys’ fees incurred in connection therewith and statutory
witness fees) on submission of appropriate documentation to the Company.

 

10. Dispute Resolution and Binding Arbitration. Executive and the Company agree
that any dispute that arises out of or relates to this Agreement or the Release,
shall be submitted to binding arbitration pursuant to the Federal Arbitration
Act. Nothing in this section shall prevent Executive from filing or maintaining
a charge with the United States Equal Employment Opportunity Commission or the
National Labor Relations Board. The arbitration shall take place in San
Francisco, California and both Executive and the Company agree to submit to the
jurisdiction of the arbitrator selected in accordance with American Arbitration
Association rules and procedures. The parties each expressly waive the right to
a jury trial, and agree that the arbitrator’s award shall be final and binding
on the parties, provided that any award shall be reviewable by a court of law to
the fullest extent allowed by law, including for any error of law by the
arbitrator. The arbitrator shall have the discretion to award monetary and other
damages, or to award no damages, and to fashion any other relief the arbitrator
deems appropriate, but only to the extent consistent with law. The parties shall
be responsible for their own attorneys’ fees.

 

 6 [image_001.jpg]

 

 

11. Entire Agreement. This Agreement contains the entire agreement between the
parties related to severance and supersedes all prior or contemporaneous oral
and written agreements, understandings, commitments, and practices of the
parties.

 

12. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by the Company and Executive, and their respective
successors and assigns. In the event of a change of control transaction in which
the Company is not the surviving entity or upon the sale of all or substantially
all of the Company’s assets, the Company will assign this Agreement and all
rights and obligations under it to any business entity that succeeds to all or
substantially all of the Company’s business. Executive may not assign his rights
or duties under this Agreement without the prior written consent of Company (as
evidenced by a duly authorized resolution of the Board).

 

13. Amendments. No amendments or other modifications to this Agreement may be
made except by a writing signed by the parties (and as to the signature of the
Company as approved by a duly authorized resolution of the Board.

 

14. Severability. If any provision of this Agreement is held invalid or
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect. If any provision is held invalid or unenforceable with respect
to particular circumstances, it shall nevertheless remain in full force and
effect in all other circumstances.

 

15. Notices. Any notice required under this Agreement shall be given in writing,
either by personal delivery (including by facsimile or electronic mail) or by
registered or certified mail. Any notice to the Company shall be addressed to
the Chief Executive Officer. A notice shall be deemed to have been duly given
(a) on the date of delivery, if delivered personally on the party to whom notice
is to be given, or (b) on the third business day after mailing, if mailed to the
party to whom the notice is to be given in the manner provided in this section.

 

16. Facsimile and Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile signature.

 

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California, without regard to
its principles of conflicts of laws.

 

18. Consent to Representation. THE PARTIES ACKNOWLEDGE THAT COBLENTZ, PATCH,
DUFFY & BASS LLP (“CPDB”) REPRESENTS THE COMPANY FOR PURPOSES OF THIS AGREEMENT
AND DOES NOT REPRESENT EXECUTIVE. EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN
ADVISED TO SEEK INDEPENDENT COUNSEL REGARDING THE NEGOTIATION AND EXECUTION OF
THIS AGREEMENT. THE PARTIES AGREE THAT IN THE EVENT OF ANY CONFLICT OF INTEREST
ARISING OUT OF THIS AGREEMENT, CPDB REPRESENTS THE INTERESTS OF THE COMPANY AND
NOT THE EXECUTIVE.

 

 7 [image_001.jpg]

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Separation and
Severance Agreement as of the day and year first written above.

 

  MENDOCINO BREWING COMPANY       /s/ Scott Heldfond   By: Scott Heldfond   Its:
Authorized Signatory       EXECUTIVE       /s/ Mahadevan Narayanan   Mahadevan
Narayanan

 

 8 

 

 

Annex A

Form of Release

 

9

 

 

GENERAL RELEASE OF ALL CLAIMS

 

This General Release of All Claims (the “Release”) is executed by Mahadevan
Narayanan (“Releasor”) in favor of Mendocino Brewing Company, Inc., a California
corporation (the “Company”). Capitalized terms used but not defined herein are
as defined in the Severance Agreement (as defined below).

 

FACTUAL BACKGROUND

 

C. Releasor and the Company are parties to that certain Separation and Severance
Agreement dated April 12, 2016 (the “Severance Agreement”) pursuant to which
Releasor agreed to enter into this Release in consideration of the Company
making the Severance Payment and other valid consideration set forth in the
Severance Agreement.

 

D. Releasor’s employment with the Company terminated on __________ __, 20__.

 

E. Releasor has been advised to consult with his independent counsel prior to
signing this Agreement.

 

RELEASE

 

1. Releasor understands and acknowledges that he would not receive the Severance
Payment and the other benefits specified in the Severance Agreement, except for
his execution of this Release and the fulfillment of the promises contained
herein. The consideration for signing this Release consists of an amount in
excess of that to which Releasor is entitled under the Company’s policies,
practices or contracts for services rendered during his employment.

 

2. Releasor represents that he has returned all Company property in his
possession.

 

3. Releasor agrees that the terms and conditions of this Release shall remain
confidential, and that he will not disclose to any third party, other than
Releasor’s legal counsel, accountants, or his immediate family members, the
terms and conditions of this Release or the amount of any payments made to
Releasor or on his behalf as a result of this Release, except as may be required
by law.

 

4. Nothing contained in this Release, or the fact of its submission to Releasor,
shall be admissible as evidence in any judicial, administrative, or other legal
proceeding, or be construed as an admission of any liability or wrongdoing on
the part of the Company or any violation of federal or state statutory or common
law or regulation.

 

5. Releasor will not disclose or deliver to any other party or use for his own
benefit any trade secrets or confidential or proprietary information gained
through employment with the Company. This includes, but is not limited to
non-public financial information, business plans, customer lists, supplier lists
and data developed by the Company or any subsidiary or division thereof.
Releasor agrees that any breach of this paragraph would cause the Company
substantial and irreparable damages that may not be quantifiable and therefore,
in the event of any such breach, in addition to other remedies that may be
available, the Company shall have the right to seek specific performance and
other injunctive and equitable relief. Moreover, Releasor agrees to assume the
cost of all attorneys’ fees incurred by the Company as a result of the Company’s
enforcement of this Section 5.

 

10

 

 

6. In consideration for the payments you will receive from the Company pursuant
to the Severance Agreement, you, for and on behalf of yourself, your heirs,
beneficiaries, executors, administrators, attorneys, successors, and assigns,
knowingly and voluntarily, hereby waive, remit, release and forever discharge
the Company and its current and former parent corporations, affiliates,
subsidiaries, divisions, predecessors, successors and assigns, and their current
and former officers, directors, stockholders, employees, agents, attorneys,
lenders, investors, servants, insurers and agents thereof, both individually and
in their business capacities, and their employee benefit plans and programs and
their administrators and fiduciaries (collectively referred to herein as the
“Released Parties”) of and from any and all manner of action, claims, liens,
demands, liabilities, potential or actual causes of action, charges, complaints,
suits (judicial, administrative, or otherwise), damages, debts, demands,
obligations of any other nature, past or present, known or unknown, whether in
law or in equity, whether founded upon contract (expressed or implied), tort
(including, but not limited to, defamation), statute or regulation (State,
Federal or local), common law and/or other theory or basis, from the beginning
of the world to the date of the execution of this Agreement, including, but not
limited to, any claim that you have asserted, now assert or could have asserted.
Listed below are examples of the statutes under which you will not bring any
claim. If the law prohibits a waiver of claims under any such statute, you
hereby acknowledge that you have no valid claim under those statutes or that all
monies paid hereunder shall be a set-off against any such claim, if a court
permits such claim to be asserted. The claims released or acknowledged not to
exist include, but are not limited to, any violation of:

 

  a. Title VII of the Civil Rights Act of 1964;         b. The Civil Rights Act
of 1991;         c. Sections 1981 through 1988 of Title 42 of the United States
Code;         d. The Employee Retirement Income Security Act of 1974;         e.
The Immigration Reform and Control Act;         f. The Americans with
Disabilities Act of 1990;         g. The Age Discrimination in Employment Act of
1967;         h. The Workers Adjustment and Retraining Notification Act;        
i. The Occupational Safety and Health Act;         j. The Fair Credit Reporting
Act;         k. The Sarbanes-Oxley Act of 2002;

 

11

 

 

  l. New York State Executive Law (including its Human Rights Law) and the
California Government Code;         m. The California and New York State Labor
Laws;         n. The California and New York wage and wage-hour laws;         o.
Any other federal, state or local civil, whistleblower, discrimination, wage,
wage-hour, retaliation, employment, human rights or any other local, state or
federal law, regulation or ordinance;         p. Any amendments to the foregoing
laws;         q. Any benefit, payroll or other plan, policy or program;        
r. Any public policy, contract, third-party beneficiary, tort, or common law
obligation; or         s. Any claim for or obligation to pay for attorneys’
fees, costs, fees, or other expenses.

 

Included in this Release are any and all claims for future damages allegedly
arising from the alleged continuation of the effect of any past action, omission
or event. Notwithstanding the foregoing, Releasor shall retain the right, if
any, to claim unemployment insurance with respect to the termination of his
employment with the Company. Excepted from this release are any claims that by
law can not be released by an agreement between an employer and an employee.

 

7. Waiver of Unknown Claims. YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. You further acknowledge that you have
been informed of Section 1542 of the California Civil Code, which reads as
follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Notwithstanding Section 1542, and in order to implement a full discharge and
release, Releasor expressly agrees that he intends this Release to extend to all
claims, unknown and/or unsuspected, and to all unanticipated injuries and/or
damages, as well as to those claims, injuries or damages which are now known to
or suspected by him, that arose before the date he signed this Release. This
Release shall remain in effect as a full and complete release notwithstanding
the discovery or existence of any additional or different facts.

 

8. Releasor hereby affirms and acknowledges the following:

 

a. He has not filed, caused to be filed, or presently is a party to any claim,
complaint, or action against any of the Released Parties herein in any forum or
form.

 

12

 

 

b. He has been paid and/or have received all compensation, wages, bonuses,
commissions, and/or benefits to which he may be entitled and that no other
compensation, wages, bonuses, commissions and/or benefits are due to him. He has
been granted any leave to which he was entitled under the Family and Medical
Leave Act or related state or local leave or disability accommodation laws.

 

c. He has no known workplace injury or occupational disease and has been
provided with and/or has not been denied any leave requested under the Family
and Medical Leave Act.

 

d. He has not divulged any proprietary or confidential information of the
Company and will continue to maintain the confidentiality of such information in
accordance with the Company’s policies and/or the common law.

 

e. He further affirms that he has not been retaliated against for reporting any
allegations of wrongdoing by the Company or its officers, including any
allegations of corporate fraud. The parties acknowledge that that this Release
does not limit either party’s right, where applicable, to file or participate in
an investigative proceeding of any federal, state or local government agency. To
the extent permitted by law, he agrees that if such an administrative claim is
made, he shall not be entitled to recover any individual monetary relief or
other individual remedies.

 

9. He agrees not to defame, disparage or demean any of the Released Parties
herein in any manner whatsoever.

 

10. This Agreement may not be modified, altered, or amended except in writing
and signed by both parties wherein specific reference is made to this Agreement.
This Agreement is the entire agreement between the parties hereto and fully
supersedes any prior agreements or understandings between the parties. Releasor
acknowledges that he has not relied on any representations, promises, or
agreements of any kind made to him in connection with his decision to executed
this Release, except what is set forth herein. This Release shall be controlled
and governed by the laws of the State of California to create a binding and
enforceable general release and waiver of claims.

 

11. This Release may be executed in counterparts, each of which shall be deemed
an original and each of which shall together constitute one and the same
agreement. This Release will not become enforceable until executed by the
Company.

 

12. Each party will be responsible for its own legal fees or costs, if any,
incurred in connection with the execution of this Release.

 

13. At the time of considering or executing this Release, Releasor was not
affected or impaired by illness, use of alcohol, drugs or other substances or
otherwise impaired. Releasor is competent to execute this Release and knowingly
and voluntarily waives any and all claims he may have against the Company.
Releasor certifies that he is not a party to any bankruptcy, lien,
creditor-debtor or other proceedings which would impair his right or ability to
waive all claims he may have against the Company.

 

13

 

 

RELEASOR HAS BEEN ADVISED THAT HE HAS TWENTY-ONE (21) CALENDAR DAYS FROM THE
DATE OF HIS RECEIPT OF THIS RELEASE TO CONSIDER THIS RELEASE BEFORE SIGNING IT.
RELEASOR MAY REVOKE THIS RELEASE FOR A PERIOD OF SEVEN (7) CALENDAR DAYS
FOLLOWING THE DAY THE RELEASE IS EXECUTED AND THE RELEASE SHALL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THE EXPIRATION OF THAT SEVEN (7) CALENDAR DAY
PERIOD (THE “EFFECTIVE DATE”).

 

ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO THE
UNDERSIGNED AND STATE, “I HEREBY REVOKE MY ACCEPTANCE OF THE GENERAL RELEASE.”
THE REVOCATION MUST BE PERSONALLY DELIVERED TO THE COMPANY’S AUTHORIZED
SIGNATORY AS SET FORTH ON THE SIGNATURE PAGE TO THIS RELEASE, OR SUCH AUTHORIZED
SIGNATORY’S SUCCESSOR, OR MAILED TO THE UNDERSIGNED AND POSTMARKED WITHIN SEVEN
(7) CALENDAR DAYS OF EXECUTION OF THIS RELEASE. IF THE LAST DAY OF THE
REVOCATION PERIOD IS A SATURDAY, SUNDAY OR LEGAL HOLIDAY IN CALIFORNIA, THEN THE
REVOCATION PERIOD SHALL NOT EXPIRE UNTIL THE NEXT FOLLOWING DAY WHICH IS NOT A
SATURDAY, SUNDAY OR HOLIDAY.

 

RELEASOR HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY OF HIS OWN
CHOOSING AND AT HIS OWN EXPENSE PRIOR TO EXECUTING THIS RELEASE. THE RELEASE,
AMONG OTHER THINGS, WAIVES RIGHTS THAT YOU MAY HAVE UNDER THE AGE DISCRIMINATION
IN EMPLOYMENT ACT (THE “ADEA”).

 

RELEASOR AGREES THAT ANY MODIFICATION, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DOES NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21)
CALENDAR DAY CONSIDERATION PERIOD.

 

HAVING ELECTED TO EXECUTE THIS RELEASE, TO FULFILL THE PROMISES AND TO RECEIVE
THE SUMS AND BENEFITS STATED HEREIN, RELEASOR FREELY AND KNOWINGLY, AND AFTER
DUE CONSIDERATION, ENTERS INTO THIS RELEASE INTENDING TO WAIVE, SETTLE AND
RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE AGAINST THE COMPANY AND THE RELEASED
PARTIES.

 

  RELEASOR           Mahadevan Narayanan         By:       Mahadevan Narayanan  
      Agreed to and Accepted:       Mendocino Brewing Company, Inc.,   a
California corporation         By:     Name:     Title:  

 

14

 

 

STATE OF CALIFORNIA )     ) ss COUNTY OF _____________________ )  

 

 

On ____________________, before me, ____________________________, Notary Public,
personally appeared _______________________________, who proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed to the
within instrument, and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

  (Seal) Notary Public  

 

15

 

